 

Exhibit 10.14

 

CACI TECHNOLOGIES, INC.

 

SUBCONTRACT NO. 601-04-S-0226

 

ISSUED TO

 

IRVINE SENSORS CORPORATION

 

(NVESD) TECHNICAL TASK ORDER NO: TTO-002

 

ISSUED TO:    Irvine Sensors Corporation    ISSUED BY:    CACI Technologies,
Inc.      3001 Redhill Avenue,         14151 Park Meadow Drive      Costa Mesa,
CA 92626         Chantilly.VA 20151

 

This Technical Task Order is issued pursuant to, and shall be performed in
accordance with the terms and conditions of Subcontract No. 601-04-S-0226,
between the parties hereto and shall be performed in accordance with the
attached Statement of Work. Accordingly, the following instructions are
provided:

 

Prime Contract No:   DAAB07-03-D-C214 D.0.14 TYPE CONTRACT:   T&M w/Award Fee /
FFP/Technical Task Order (TTO) TITLE:   NVESD Engineering & Technical Services
CACI REFERENCE:   06199 DEFENSE PRIORITY RATING:   DO-A7 PERIOD OF PERFORMANCE:
  8/9/2004 TO 8/8/2005 PLACE OF PERFORMANCE:   Costa Mesa, California F.O.B.
POINT:   Destination INSPECTION & ACCEPTANCE:   Origin INVOICE INSTRUCTIONS:  
See Subcontract Section G, Para G.1 TECHNICAL MANAGER:   John Spadafore
(703-704-1188) SUBCONTRACT ADMINISTRATOR:   Richard Scholz (703-679-665)
GOVERNMENT FURNISHED PROPERTY:   N/A TOTAL FIXED-FIXED PRICE:   $1,316,800.00
TOTAL FIRM FIXED PRICE OF THIS TASK ORDER IS:   $1,316,800.00

 

The above limitations represent the FFP funding only. Performance of this Task
Order and the Statement of Work shall be in accordance with the Subcontract.
Seller shall provide the necessary personnel and facilities to provide / perform
the services specified in the attached Statement of Work. The amount of effort
expended and CACI’s liability therefore is limited to the effort expended as
directed and approved by the Technical Manager. However, in no event shall the
level of effort exceed the limit specified herein.

 



--------------------------------------------------------------------------------

1. Milestone Payment Schedule:

 

PMTV II PAYMENT MILESTONE

SCHEDULE

 

Milestone

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

   Months
ARO


--------------------------------------------------------------------------------

   Payment


--------------------------------------------------------------------------------

1

   Raytheon Subcontract Turn On    0    $ 200,000

2

   Long Lead Material    0    $ 200,000

3

   Interface Requirements Specification    1    $ 50,000

4

   Preliminary Design Report    3    $ 100,000

5

   Raytheon ROIC Design Complete    4    $ 100,000

6

   Critical Design Report    6    $ 150,000

7

   Raytheon ROIC Fabrication Complete    6    $ 239,246

8

   4 Pocket Scope prototypes    10    $ 120,000

9

   4 Weapon Sight prototypes    12    $ 120,000

10

   Final Technical report    12    $ 37,554           Total    $ 1,316,800

 

2. STATEMENT OF WORK

 

Statement of Work

Personal Miniature Thermal Vision System

 

This Statement of Work defines the requirements for Irvine Sensors Corporation,
herein referred to as Irvine Sensors or “the subcontractor”, to perform as a
subcontractor to CACI Technologies, Inc., herein referred to as CACI or “the
Prime”, who will serve as the Prime Contractor for this effort under the High
Technology Engineering and Technical Services contract with the Night Vision and
Electronic Sensors Directorate (NVESD).

 

1.0 Scope.

 

The Personal Miniature Thermal Vision system (PMTV) is an uncooled
microbolometer based thermal imager with a multifunctional design that enables
the user to have an ultra lightweight thermal weapon sight suitable for Military
Operations in Urban Terrain (MOUT) or a hand held Thermal Pocket Scope for
reconnaissance and observation operations. The PMTV offers an increased
resolution over other similarly sized thermal imagers without increasing the
size of the focal plane (320x240 25um pixel pitch vs. 160x120 50um pixel pitch).
The primary goal of this continuing program is to enhance the state of the art
PMTV by making it more robust and higher performance for use as a lightweight
thermal weapon sight in MOUT environments and to expand on its utility as a
“Thermal Pocket Scope”. This effort will include integrating a collimated
display so the PMTV can be mounted in front of an Army issue M68 Close Combat
Optic (CCO) when mounted on an M4 carbine, a remote switch to turn the PMTV
on/off, miniaturized electronics for less weight, volume, and power consumption,
an offset of the objective lens and the display to overcome the front sight post
interfering with the Field of View, a remote display package, and Electronic
Zoom on the 640x480 model. Another goal

 



--------------------------------------------------------------------------------

of the program is to demonstrate the PMTV 640x480 25um VOx focal plane array
with two working prototypes. The PMTV program will demonstrate and evaluate
prototype hardware performance and suitability for enhancing the capability of
the soldier.

 

Background.

 

The Army environment has changed, mandating that the Army change as well. While
the Army remains unchallenged in major theater war operations, the ability to
rapidly respond to small-scale contingency operations is tenuous. Consequently,
how these types of operations are conducted will influence the Army’s ability to
deter and coerce potential adversaries. The Army must possess an overwhelming
technological advantage in many potential soldier environments to include urban
terrain. New technologies must be affordable and require significantly reduced
operation and maintenance costs. The PMTV will give a soldier a truly
lightweight thermal capability for both dismounted mobility and target
acquisition. Demonstration of acceptable performance with reduced power and
weight compared to currently available thermal imagers is essential for future
consideration.

 

2.0 Applicable Documents.

 

The following documents form a part of this Statement of Work to the extent
specified herein.

 

  2.1 Data Item Descriptions.

 

DI-MGMT-80227

   Contractor’s Progress, Status, and Management Report

DI-MISC-80711A

   Scientific and Technical Report

DI-SESS-81002A

   Developmental Design Drawings and Associated Lists

DI-IPSC-81434A

   Interface Requirements Specification

 

  2.2 Military Specifications.

 

The following documents are to be used for guidance only

MIL-STD-461E

   Electromagnetic Emission and Susceptibility Requirements for the Control of
Electromagnetic Interference

AR 70-38

   Research, Development, Test, and Evaluation of Material for Extreme Climatic
Conditions

 

  2.3 Order of Precedence.

 

In the event of a conflict between the text of this Statement of Work (SOW) and
the references cited herein, the text of this SOW shall take precedence. Nothing
in this document, however, supersedes applicable laws and regulations unless a
specific exemption has been obtained.

 

3.0 Requirements.

 

The subcontractor shall deliver five (4) functional 320x240 enhanced PMTVs in a
Pocket Scope configuration, five (4) functional 320x240 enhanced PMTVs in a
lightweight thermal weapon sight configuration, and two (2) 640x480 PMTV
prototypes in a lightweight thermal weapon sight configuration by contract end.
The Advanced Sensor Test Facility at NVESD will perform a characterization of
the enhanced PMTV that will be compared to the baseline characterization
completed in the Phase II Plus SBIR. Characterization will include weight, power
consumption, Modulation Transfer Function (MTF), and Noise Equivalent
Temperature Difference (NETD).

 



--------------------------------------------------------------------------------

3.1 Performance Specification – 320x240 Pocket Scope Configuration.

 

This SOW specifically addresses development of a militarized thermal imager
based on a 320x240 FPAwith approximately 25-micron pixel pitch.

 

The units to be built shall meet the following performance parameters.

 

   

Objective

--------------------------------------------------------------------------------

 

Threshold

--------------------------------------------------------------------------------

NETD   40mk   70mk     (both spatial and temporal noise included) at a 30 Hz
frame rate using f/1 optics (or equivalent if other frame rates or f/# optics
are chosen) at an ambient temperature of 25° C Weight   1.00 pounds   1.25
pounds     (with battery and lens) System Power   1.0 Watts   1.50 Watts    
(when operating at 25° C, not to include power required for digital video out)

 

The following requirements apply to deliverables:

 

  • The PMTV shall have a diagonal FOV (± 5.0%) of 40°.

 

  • The PMTV shall have provisions for mounting to a Mil Std 1913 rail.

 

  • The PMTV shall be able to function with a front sight post present on an M4
carbine.

 

  • The PMTV shall be configured as a Pocket Scope with an integrated display
and fixed focus eyepiece.

 

  • The PMTV shall have 1X magnification.

 

  • If able, a Collimated eyepiece compatible with the Army issue M68 CCO shall
be incorporated for this configuration.

 

  • The PMTV shall have a remote display package that will allow the camera to
be mounted on the side of an M4 carbine and the display to be mounted on the
rear of the upper Picatinny rail.

 

  • This may be a separate display to be carried until needed and plugged into
the video out port, or a display that is removable from the PMTV main unit. User
input will help develop this concept.

 

  • The PMTV battery compartment shall easily allow changing of batteries in the
field with no additional tools needed.

 

  • The PMTV battery compartment shall only accept batteries in the correct
orientation.

 

  • The correct battery orientation shall be attainable in limited visibility.

 

  • The battery compartment shall accommodate either GOTS or COTS batteries.

 

  • The battery compartment shall meet safety requirements for the selected
battery chemistry or technology.

 

  • The PMTV shall run continuously for 4 hours on the chosen battery at 25°C.

 

  • The PMTV shall have EMI protection to the levels of commercially available
equipment, and be environmentally hardened for Basic Climate conditions (AR
70-38).

 

  • The PMTV shall be hardened to survive the shock and vibe of M16/M4 weapon
fire.

 

  • The PMTV shall be operable with and without chemical protective gloves.

 

  • The PMTV shall have a remote switch to turn the unit on and off, using a
GOTS switch (PAC-4 type).

 

  • The PMTV shall operate from -40°C to 60°C.

 

  • The PMTV shall incorporate smaller, more efficient electronics to reduce
size and power consumption.

 

  • The PMTV shall incorporate a digital high resolution algorithm to enhance
the performance of the 320x240 to near 640x480 performance.

 



--------------------------------------------------------------------------------

3.1.1 Subsystem Control Functions.

 

The following subsystem control functions for the weapon sight configuration
shall be controllable through the user interface, which shall be accessible as
to allow for user operation without altering the PMTV configuration once mounted
to his weapon:

 

Camera Power On/Off (on camera and remotely);

 

Auto Brightness (offset) and Contrast (gain);

 

Black/White hot;

 

3.1.2 Video Output.

 

The video output shall be capable of full sensor bandwidth simultaneous analog
and/or digital video output. The analog output shall be RS170 and the digital
format shall be compliant with the Commander’s Digital Assistant
(Hewlett-Packard iPaq 3970 Pocket PC handhelds) and be at least 10-bit
resolution. A suitable commercially available connector(s) is acceptable; there
may be more than one video output connector. The PMTV shall provide H and V
syncs for Genlocking each as individual outputs at an output connector; timing
tolerances shall be standard RS170.

 

3.2 Performance Specification – 320x240 Lightweight Weapon Sight Configuration.

 

This SOW specifically addresses development of a militarized thermal imager
based on a 320x240 FPA with approximately 25-micron pixel pitch.

 

The units to be built shall meet the following performance parameters.

 

   

Objective

--------------------------------------------------------------------------------

 

Threshold

--------------------------------------------------------------------------------

NETD   40mk   70mk     (both spatial and temporal noise included) at a 30 Hz
frame rate using f/1 optics (or equivalent if other frame rates or f/# optics
are chosen) at an ambient temperature of 25° C Weight   1.00 pounds   1.25
pounds     (with battery and lens) System Power   1.0 Watts   1.50 Watts    
(when operating at 25° C, not to include power required for digital video out)

 

The following requirements apply to deliverables:

 

  • The PMTV shall have a diagonal FOV (± 5.0%) of 20°.

 

  • The PMTV shall have provisions for mounting to a Mil Std 1913 rail.

 

  • The PMTV shall be able to function with a front sight post present on an M4
carbine.

 

  • The PMTV shall be compatible with the Army issued M68 CCO via collimating
eyepiece configuration.

 

  • The PMTV shall have 1X magnification.

 

  • If able, a fixed pupil eyepiece shall be incorporated for this
configuration.

 

  • The PMTV shall have a remote display package that will allow the camera to
be mounted on the side of an M4 carbine and the display to be mounted on the
rear of the upper Picatinny rail.

 

  • This may be a separate display to be carried until needed and plugged into
the video out port, or a display that is removable from the PMTV main unit. User
input will help develop this concept.

 

  • The PMTV battery compartment shall easily allow changing of batteries in the
field with no additional tools needed.

 

  • The PMTV battery compartment shall only accept batteries in the correct
orientation.

 

  • The correct battery orientation shall be attainable in limited visibility.

 

  • The battery compartment shall accommodate either GOTS or COTS batteries.

 

  • The battery compartment shall meet safety requirements for the selected
battery chemistry or technology.

 



--------------------------------------------------------------------------------

  • The PMTV shall run continuously for 4 hours on the chosen battery at 25°C.

 

  • The PMTV shall have EMI protection to the levels of commercially available
equipment, and be environmentally hardened for Basic Climate conditions (AR
70-38).

 

  • The PMTV shall be hardened to survive the shock and vibe of M16/M4 weapon
fire.

 

  • The PMTV shall be operable with and without chemical protective gloves.

 

  • The PMTV shall have a remote switch to turn the unit on and off, using a
GOTS switch (PAC-4 type).

 

  • The PMTV shall operate from –40°C to 60°C.

 

  • The PMTV shall incorporate smaller, more efficient electronics to reduce
size and power consumption.

 

  • The PMTV shall incorporate a digital high resolution algorithm to enhance
the performance of the 320x240 to near 640x480 performance.

 

3.2.1 Subsystem Control Functions.

 

The following subsystem control functions for the weapon sight configuration
shall be controllable through the user interface, which shall be accessible as
to allow for user operation without altering the PMTV configuration once mounted
to his weapon:

 

  a. Camera Power On/Off (on camera and remotely);

 

  b. Auto Brightness (offset) and Contrast (gain);

 

  c. Reticle on/off and adjustment

 

  d. Black/White hot;

 

3.2.2 Video Output.

 

The video output shall be capable of full sensor bandwidth simultaneous analog
and/or digital video output. The analog output shall be RS170 and the digital
format shall be compliant with the Commander’s Digital Assistant
(Hewlett-Packard iPaq 3970 Pocket PC handhelds) and be at least 10-bit
resolution. A suitable commercially available connector(s) is acceptable; there
may be more than one video output connector. The PMTV shall provide H and V
syncs for Genlocking each as individual outputs at an output connector; timing
tolerances shall be standard RS170.

 

3.3 Performance Specification – 640x480 Advanced Lightweight Weapon Sight.

 

This SOW specifically addresses development of a militarized thermal imager
based on a 640x480 FPA with approximately 25-micron pixel pitch.

 

The units to be built shall meet the following performance parameters.

 

   

Objective

--------------------------------------------------------------------------------

 

Threshold

--------------------------------------------------------------------------------

NETD   40mk   70mk     (both spatial and temporal noise included) at a 30 Hz
frame rate using f/1 optics (or equivalent if other frame rates or f/# optics
are chosen) at an ambient temperature of 25° C Weight   1.25 pounds   1.50
pounds     (with battery and lens) System Power   1.25 Watts   1.75 Watts    
(when operating at 25° C, not to include power reqiured for digital video out)

 

The following requirements apply to deliverables:

 

  • One PMTV shall have a diagonal FOV (± 5.0%) of 40° or 20° based on User
Input.

 



--------------------------------------------------------------------------------

  • The 640x480 PMTV shall incorporate an electronic zoom feature, simulating a
320x240 scene.

 

  • The PMTV shall have provisions for mounting to a Mil Std 1913 rail.

 

  • The PMTV shall be able to function with a front sight post present on an M4
carbine.

 

  • The PMTV shall be compatible with the Army issued M68 CCO via collimating
eyepiece configuration.

 

  • The PMTV shall have 1X magnification.

 

  • If able, a fixed pupil eyepiece shall be incorporated for this
configuration.

 

  • The PMTV shall have a remote display package that will allow the camera to
be mounted on the side of an M4 carbine and the display to be mounted on the
rear of the upper Picatinny rail.

 

  • This may be a separate display to be carried until needed and plugged into
the video out port, or a display that is removable from the PMTV main unit. User
input will help develop this concept.

 

  • The PMTV battery compartment shall easily allow changing of batteries in the
field with no additional tools needed.

 

  • The PMTV battery compartment shall only accept batteries in the correct
orientation.

 

  • The correct battery orientation shall be attainable in limited visibility.

 

  • The battery compartment shall accommodate either GOTS or COTS batteries.

 

  • The battery compartment shall meet safety requirements for the selected
battery chemistry or technology.

 

  • The PMTV shall run continuously for 4 hours on the chosen battery at 25°C.

 

  • The PMTV shall have EMI protection to the levels of commercially available
equipment, and be environmentally hardened for Basic Climate conditions (AR
70-38).

 

  • The PMTV shall be hardened to survive the shock and vibe of M16/M4 weapon
fire.

 

  • The PMTV shall be operable with and without chemical protective gloves.

 

  • The PMTV shall have a remote switch to turn the unit on and off, using a
GOTS switch (PAC-4 type).

 

  • The PMTV shall operate from -40°C to 60°C.

 

  • The PMTV shall incorporate smaller, more efficient electronics to reduce
size and power consumption.

 

  • If the CCO provision does not allow easy use as both a CCO and Pocket Scope,
Irvine Sensors Corporation shall deliver one of each in 640x480.

 

  • If a separate display is not feasible, Irvine Sensors Corporation shall
deliver PMTVs with fixed displays only, per the above requirements.

 

3.3.1 Subsystem Control Functions.

 

The following subsystem control functions for the weapon sight configuration
shall be controllable through the user interface, which shall be accessible as
to allow for user operation without altering the PMTV configuration once mounted
to his weapon:

 

  a. Camera Power On/Off (on camera and remotely);

 

  b. Auto Brightness (offset) and Contrast (gain);

 

  c. Reticle on/off and adjustment

 

  d. Black/White hot;

 

3.3.2 Video Output.

 

The video output shall be capable of full sensor bandwidth simultaneous analog
and/or digital video output. The analog output shall be RS170 and the digital
format shall be compliant with the Commander’s Digital Assistant
(Hewlett-Packard iPaq 3970 Pocket PC handhelds) and be at least 10-bit
resolution. A suitable commercially available connector(s) is acceptable; there
may be more than one video output connector. The PMTV shall provide H and V
syncs for Genlocking each as individual outputs at an output connector, timing
tolerances shall be standard RS170.

 



--------------------------------------------------------------------------------

3.4 Data Deliverables.

 

3.4.1 Contractor’s Progress Status and Management Report.

 

The subcontractor shall prepare and submit a monthly Contractor’s Progress
Status and Management Report in accordance with Data Item Number              ,
DI-MGMT-80227.

 

3.4.2 Scientific and Technical Reports.

 

The subcontractor shall prepare and submit a final Scientific and Technical
Report in accordance with Data Item Number             , DI-MISC-80711A, and
include: system architecture design information, contractor performance testing
results, safety assessment, and operating procedures for the system. The report
shall evaluate the safety risk assumed prior to test or operation of the system,
and shall provide specific controls or precautions to be followed.

 

3.4.3 Engineering Drawings -Three Dimensional Computer-Aided Design (3-D CAD)
Model Submissions.

 

The subcontractor shall prepare and submit Developmental Design Drawings and
Associated Lists, in accordance with Data Item No.         , DI-DRPR-81002A, for
all interfaces, and interconnection assemblies. These drawings shall represent
all interconnection requirements between modules, sub modules, assemblies, Line
Replaceable Units (LRUs), and Shop Replaceable Units (SRUs). These interfaces
and interconnection requirements shall include, but shall not be limited to,
mechanical, electrical, electronic, and optical. The developmental drawings
shall be prepared using contractor format and shall have contractor drawing
numbers and cage codes. All verbiage on the drawings shall be in English. The
subcontractor shall select the types of drawings required and shall use their
standard drawing policies. Drawings shall use the English system of measurement
unless otherwise stated in the contract. An acceptable file format is
Pro/ENGINEER up to and including the version 2000 i or other format provided the
subcontractor provides software that allows for 3-D viewing and exporting of
images to a Microsoft Windows supported format.

 

3.4.4 Interface Requirements Specification (IRS).

 

The subcontractor shall prepare and submit an IRS in the format of their choice,
in accordance with Data Item Number             , DI-IPSC-81434A. The IRS shall
address physical/mechanical, electrical, and software interfaces for the PMTV.

 

3.5 Program Reviews.

 

Reviews to be conducted will include a Kickoff meeting within 30 days of
contract award, and periodic reviews to include a Preliminary Design Review (90
days after contract award) and Critical Design Review (150 days after contract
award).

 

4.0 Hardware Deliverables

 

Item Description

--------------------------------------------------------------------------------

   Quantity


--------------------------------------------------------------------------------

  

Delivery Schedule

--------------------------------------------------------------------------------

320x240 Pocket Scope Configuration

   4   

NLT 12 Months after award

320x240 Weapon Sight Configuration

   4   

NLT 12 Months after award

640x480 Weapon Sight Configuration

   2   

NLT 12 Months after award

 



--------------------------------------------------------------------------------

APPX

  

ATTACHMENT 1

Acronym list

3D CAD

  

Three Dimensional Computer-Aided Design

ACA

  

After Contract Award

ASEF

  

Advanced Sensor Evaluation Facility

CAD

  

Computer-Aided Design

CECOM

  

Communications-Electronics Command

COTR

  

Contracting Officer’s Technical Representative

COTS

  

Commercial Off The Shelf

DOD

  

Department of Defense

EMI

  

ElectroMagnetic Interference

FLIR

  

Forward Looking InfraRed Receiver

FOV

  

Field-of-View

FPA

  

Focal Plane Array

GOTS

  

Government Off The Shelf

HE

  

Human Engineering

IPR

  

In Process Review

IRS

  

Interface Requirement Specification

KO

  

Contracting Officer

LRU

  

Line Replaceable Unit

MOUT

  

Military Operations in Urban Terrain

MTF

  

Modulation Transfer Function

NETD

  

Noise Equivalent Temperature Difference

NVESD

  

Night Vision Electronics Sensor Directorate

QPR

  

Quarterly Program Reviews

SOW

  

Statement of Work

SRU

  

Shop Replaceable Unit

T&E

  

Test and Evaluation

U.S.

  

United States

VTC

  

Video Teleconference

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, through their signatures, attest their
agreement hereto:

 

CACI Technologies. Inc.       IRVINE SENSORS CORPORATION

/s/ Richard H. Scholz

     

/s/ D. L. Smetana

Signature

     

Signature

Richard H. Scholz

     

D. L. Smetana

Typed Name

     

Typed Name

Subcontracts Manager

     

Deputy COO

Title

     

Title

August 9, 2004

     

8/10/04

Date

     

Date

 